DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (8569628) in view of Araya et al. (2009/0000518).
 	Abe et al. discloses a cable comprising at least one elongated electrically conductive element and at least one layer (enamel-baked layer, col. 2, line 5) surrounding the elongated conductive element; and at least one polymer layer surrounding the layer (col. 2, lines 4-6, extrusion-coated resin layer), wherein the at least one layer is in direct physical contact with said conductive element, and wherein the at least one layer is a liquid composition which is solidified (insulated wire…constructed such that a single layer or a plurality of layers of insulation film made by applying and baking an insulation film paint on a conductor, col. 1, lines 19-23; or col. 2, lines 4-6, insulated wire…having at least one enamel-baked layer…and at least one extrusion-coated resin layer ) (re claims 1-2).  
 	Abe et al. does not disclose the at least one layer being a fire-resistant layer and the liquid composition of the at least one layer being an inorganic composition comprising at least one transition metal oxide, at least one aluminosilicate, and at least one solvent (re claim 1).  
 	Araya et al. discloses a liquid inorganic composition used for coating.  Araya et al. discloses the composition comprising at least one transition metal oxide which is zirconium oxide ([0046]), at least one aluminosilicate ([0011]), and at least one solvent which is water ([0014]), wherein at least 10% by weight  (wt%) of the at least one transition metal oxide ([0047]), 2 wt% of the at least one aluminosilicate ([0011]), and at least 10 wt% of the at least one solvent ([0014]) respectively relative to the total weight of the composition (re claims 1 and 5-9).
 	It would have been obvious to one skilled in the art to use the liquid inorganic composition as taught by Araya et al. for the liquid composition of Abe et al. to provide the cable with flame retardancy (Araya, [0008]).
 	Re claims 1 and 3, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, obtained by heat treatment or heat at a temperature of at most 300ºC, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Re claim 11, it would have been obvious to one skilled in the art to include a plasticizer in the modified composition of Abe et al. as a processing aid since a composition including a plasticizer is well-known in the art.
 	Re claim 12, the composition (of Araya) in the modified cable of Abe et al. would have a viscosity as claimed since it comprises material as claimed.
 	Re claim 14, Abe et al., col. 2, line 10, discloses the at least one layer (enamel-baked layer) having a thickness of 50 µm.
	Re claim 15, it would have been obvious to one skilled in the art to use copper or aluminum for the conductive element of Abe et al. to meet the specific use of the resulting cable since copper and aluminum are both well-known conductive elements.
 	Re claim 16, it would have been obvious to one skilled in the art to combine a plurality of modified insulated wires of Abe et al. to form a multi-core cable for multiple transmission purposes since a cable comprising a plurality of insulated wires is known in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. in view of Araya et al. as applied to claim 1 above, and further in view of Farrar (5338349).
 	Claim 10 additionally recites the composition also comprising at least one other silicate different from said aluminosilicate.  Farrar discloses a composition comprising an aluminosilicate and at least one other silicate different from said aluminosilicate (abstract, talc = hydrated magnesium silicate).  It would have been obvious to one skilled in the art to include at least one other silicate different from said aluminosilicate, as taught by Farrar, in the modified composition of Abe et al. to improve the physical properties of the same.

Response to Arguments
5.	Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.
 	In the 01/31/2022 remarks, applicant argues that Abe (col. 2, lines 3-7) does not disclose the use of a liquid composition, but only recites an enamel-baked layer.  In the 06/01/2022 Office Action (OA), examiner provides evidence (Yu, Ohkura, and Kotus) to support the position that enamel, as known to one skilled in the art, is formed from a liquid composition.  In this instant remarks, applicant disagrees with the examiner's comments and states that some enamels are liquid, but this does not imply that any enamel would be liquid.  Applicant, however, has not provided any evidence to support the argument that enamel is not formed from a liquid composition.
 	Applicant argues that it cannot be inferred from the sole teaching of Abe that the enamel-baked layer as disclosed in col. 2 itself may have or not insulating properties.  Furthermore, applicant states that the JP-B 4177295 reference, cited in col. 2 of Abe, generally states that enameled wires may be useful as insulated wires, which only means that insulated wires are known where an enamel is present.  However, this does not imply that the enamel itself necessarily acts as an insulating layer.  Examiner would disagree.  It is noted that the claimed invention calls for a "fire-resistant layer…of a liquid inorganic composition", insulating properties not being claimed.
 	Regarding the Araya reference, applicant argues that Araya concerns aqueous compositions, but this does not imply that they are liquid compositions.  Examiner would disagree because "aqueous" is defined as resembling water, made from, with, or by water, see https://www.merriam-webster.com/dictionary/aqueous.  Accordingly, Araya does disclose liquid compositions.
 	Applicant argues that the compositions of Araya are intended for imparting a fire resistance when applied on several surfaces.  Araya is silent about a possible electric insulation effect of these coatings, and nothing indicates to one of ordinary skill in the art that the compositions of Araya could be able to provide any insulating effect when applied on an electric conductor.  Examiner would disagree.  Again, the claimed invention does not call for any "insulation" properties or effects.  The fact that Araya discloses such fire-resistant layer being provided on a metal surface, one skilled in the art would have motivated to use the liquid inorganic composition taught by Araya for the enamel-baked layer of Abe.
 	In response to applicant's argument that there is no reason for one of ordinary skill in the art to combine Abe and Araya, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847